On Motion for Rehearing.
On motion for rehearing, the appellant’s counsel asserts that he did in fact move for a severance of the charges but that the transcript of the hearing on the motion was not transmitted to this court. The record before us has been certified by the clerk of the trial court as complete, and neither the appellant’s original brief and enumeration of errors nor his motion for rehearing contain any citations to the record or transcript which would, in compliance with Rule 15 (c) of this court, suggest that any record of a motion for severance exists. In the absence of such citations to the record or transcript, and in the absence of any motion to supplement the record in accordance with OCGA § 5-6-41 (f), the motion for rehearing is denied.